COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Terracon Consultants, Inc. v. Northern Pride Communications, Inc.

Appellate case number:     01-22-00755-CV

Trial court case number: 114516-CV

Trial court:               239th District Court of Brazoria County

        Appellants filed notice of appeal on October 17, 2022. See TEX. R. APP. P. 26.1. The
record was due on October 27, 2022. See TEX. R. APP. P. 4.1(a), 35.1. The clerk’s record was
filed on October 24, 2022. The reporter’s record has not been filed.

        On November 9, 2022, the Clerk notified appellant that the court reporter responsible for
preparing the record in this appeal had informed the Court that appellant had not requested
preparation of the record or had not made arrangements to pay for the reporter’s record. The Clerk
further notified appellant that unless it provided proof of payment for preparation of the reporter’s
record, proof of having made payment arrangements for the reporter’s record, or a response
showing that it was exempt from paying for the reporter’s record by November 21, 2022, the Court
might consider and decide only those issues or points that do not require a reporter’s record. See
TEX. R. APP. P. 37.3(c).

        Appellant responded that no record was taken in connection with the hearing on appellant’s
motion to dismiss that is the subject of the appeal. Accordingly, the Court will consider and decide
those issues or points that do not require a reporter’s record for a decision. See id.

        Appellant’s brief is ORDERED to be filed within 20 days of the date of this order. See
TEX. R. APP. P. 38.6(a). Appellees’ brief, if any, is ORDERED to be filed within 20 days of the
filing of appellant’s brief. See TEX. R. APP. P. 38.6(b).

       It is so ORDERED.

Judge’s signature: ___/s/ Sherry Radack_________
                    Acting individually  Acting for the Court

Date: ___November 22, 2022______